Case 2:18-cv-00254-SPC-NPM Document 89 Filed 12/04/20 Page 1 of 5 PageID 1450




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

VICTOR MRAZ,

             Plaintiff,

v.                                                Case No.: 2:18-cv-254-FtM-38NPM

I.C. SYSTEMS, INC.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant I.C. Systems, Inc.’s (“ICS”) Motion for

Reconsideration (Doc. 86) and Plaintiff Victor Mraz’s response in opposition

(Doc. 88). The Court denies the Motion.

       “A motion for reconsideration must show why the court should reconsider

its prior decision and ‘set forth facts or law of a strongly convincing nature to

induce the court to reverse its prior decision.’” Fla. Coll. of Osteopathic Med.,

Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998)

(citation omitted). Courts generally recognize three bases for reconsidering an

order: “(1) an intervening change in controlling law; (2) the availability of new




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:18-cv-00254-SPC-NPM Document 89 Filed 12/04/20 Page 2 of 5 PageID 1451




evidence; and (3) the need to correct clear error or manifest injustice.” Id. “The

burden is upon the movant to establish the extraordinary circumstances

supporting reconsideration.” U.S. ex rel. Mastej v. Health Mgmt. Assocs., Inc.,

869 F. Supp. 2d 1336, 1348 (M.D. Fla. 2012).          And district courts have

discretion to grant it. Drago v. Jenne, 453 F.3d 1301, 1305 (11th Cir. 2006).

      ICS contends there was an intervening change in law. Recently, the

Eleventh Circuit issued a behemoth opinion on standing—Muransky v. Godiva

Chocolatier, Inc., 979 F.3d 917 (11th Cir. 2020) (en banc). Where relevant, says

ICS, reconsideration is necessary because Muransky held Twiqbal applies to

standing allegations. And according to ICS, Mraz’s allegations on emotional

distress were conclusory and implausible. Yet Muransky isn’t a change in law

because the Eleventh has already applied Twiqbal to standing. E.g., Trichell

v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th Cir. 2020). To be sure,

Muransky bore the en-banc stamp prior decisions lacked. But as relevant to

Mraz’s alleged injury, the decision was a simple application and explanation of

this Circuit’s law on standing in statutory cases.

      Leaving that aside, the Court need not reconsider because Muransky

does not change the Court’s conclusion. Again, Mraz does not allege a risk-of-

harm injury. Rather, in Muransky parlance, Mraz alleged a direct intangible

injury of emotional distress.    And as the Court already decided, “Mraz’s

allegations of emotional harms gave him Article III standing to file this suit.”




                                        2
Case 2:18-cv-00254-SPC-NPM Document 89 Filed 12/04/20 Page 3 of 5 PageID 1452




(Doc. 70 at 4). While ICS conflates the pleading necessary for direct and risk-

of-harm injuries, Muransky goes to great lengths to clarify the differences

between the two.

       Mraz alleged he suffered emotional distress (i.e., “anger, anxiety,

emotional distress, fear, frustration, humiliation, and embarrassment”) from

ICS’ collection attempt.        (Doc. 1-3 at 4).       Contrary to ICS’ assertion, the

Complaint makes a factual allegation of an intangible injury, not a bare legal

conclusion. Put simply, Mraz alleged the how and why of his injury by telling

ICS the distress he felt from the letter saying the doctor sent him to a collection

agency for a debt. At the pleading stage, the Court must take that as true.

And it is more than plausible that Mraz would feel scared, mad, embarrassed,

and frustrated upon reading the false dunning letter. Because the injury

alleged was sufficiently concrete, Mraz had standing when he sued.

       As the briefing wears on, ICS eventually makes its position clear that it

expected Mraz to plead his emotional distress in detail. Yet ICS has not

pointed to anything supporting the notion that plaintiffs must plead emotional

distress with particularity.2 Instead, ICS cites cases in which courts held

plaintiffs failed to state claims for intentional infliction of emotional distress.

The pleading requirements for that tort, however, are not coterminous with



2In fact, the Rules prescribe otherwise. Fed. R. Civ. P. 9(b) (stating “conditions of a person’s
mind may be alleged generally”).




                                               3
Case 2:18-cv-00254-SPC-NPM Document 89 Filed 12/04/20 Page 4 of 5 PageID 1453




minimal Article III standing allegations for emotional distress suffered from

FDCPA      violations.   Likewise,   ICS   suggests    Mraz   needed    physical

manifestations or severe distress to make out a concrete injury. Obviously, the

extent of emotional distress is central to the ultimate recovery for those

damages. Goodin v. Bank of Am., N.A., 114 F. Supp. 3d 1197, 1211-13 (M.D.

Fla. 2015). But severe harm is not the sine qua non of Article III standing.

Muransky, 979 F.3d at 927 (explaining “very nearly any level of direct injury

is sufficient to show a concrete harm”). Even if Mraz’s injury were just an

“identifiable trifle,” such a direct harm is enough to be concrete. E.g., Salcedo

v. Hanna, 936 F.3d 1162, 1167 (“A concrete injury need be only an identifiable

trifle.” (cleaned up)). Again, Mraz simply needed to allege a plausible, concrete

injury. Because he did, the Court declines ICS’ invitation to weigh the severity

of harm.

      This Court has an obligation to determine its jurisdiction. And this case

went to summary judgment, when the proof required for standing is greater

than it is at the pleading stage. So even though the parties didn’t address it,

the Court again reviewed the summary judgment record sua sponte. Once

more, it “found nothing that belies Mraz’s damages allegations.” (Doc. 70 at 4

n.3). In fact, the Court found just the opposite. The only evidence offered on

Mraz’s emotional distress was his own unrebutted affidavit. Mraz explained

he was “extremely offended and agitated” by the letter because it was untrue.




                                       4
Case 2:18-cv-00254-SPC-NPM Document 89 Filed 12/04/20 Page 5 of 5 PageID 1454




(Doc. 25-1 at 2). What is more, he was worried about licensure for his job,

which had “strict reporting requirements” for defaulted debts. (Doc. 25-1 at 2-

3). And there was the added concern about going “through the ordeal of

clearing everything up.” (Doc. 25-1 at 3). These were specific, sworn facts

supporting the allegations for emotional distress.

      Essentially, ICS wants the Court to find no standing because it thinks

minor emotional injuries are not enough. Yet this Court cannot do so. Neither

the parties nor Court found any controlling law for the proposition that courts

can discount emotional distress allegations as not concrete unless they are

severe. Given this conclusion, ICS’ Motion to Stay (Doc. 87) is denied as moot.

      Accordingly, it is now

      ORDERED:

      (1) Defendant’s Motion for Reconsideration of Order Denying Motion to

          Dismiss for Lack of Article III Jurisdiction (Doc. 86) is DENIED.

      (2) Defendant’s Motion to Stay Case Pending Resolution of its

          Reconsideration of Order Denying Motion to Dismiss for Lack of

          Article III Jurisdiction (Doc. 87) is DENIED as moot.

      DONE and ORDERED in Fort Myers, Florida on December 4, 2020.




Copies: All Parties of Record




                                       5
